 


116 HRES 660 EH: Directing certain committees to continue their ongoing investigations as part of the existing House of Representatives inquiry into whether sufficient grounds exist for the House of Representatives to exercise its Constitutional power to impeach Donald John Trump, President of the United States of America, and for other purposes.
U.S. House of Representatives
2019-10-31
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
116th CONGRESS 
1st Session 
H. RES. 660 
In the House of Representatives, U. S.,

October 31, 2019
 
RESOLUTION 
Directing certain committees to continue their ongoing investigations as part of the existing House of Representatives inquiry into whether sufficient grounds exist for the House of Representatives to exercise its Constitutional power to impeach Donald John Trump, President of the United States of America, and for other purposes. 
 
 
That the Permanent Select Committee on Intelligence and the Committees on Financial Services, Foreign Affairs, the Judiciary, Oversight and Reform, and Ways and Means, are directed to continue their ongoing investigations as part of the existing House of Representatives inquiry into whether sufficient grounds exist for the House of Representatives to exercise its Constitutional power to impeach Donald John Trump, President of the United States of America.  2.Open and transparent investigative proceedings by the Permanent Select Committee on IntelligenceFor the purpose of continuing the investigation described in the first section of this resolution, the Permanent Select Committee on Intelligence (referred to in this resolution as the Permanent Select Committee) is authorized to conduct proceedings pursuant to this resolution as follows: 
(1)The chair of the Permanent Select Committee shall designate an open hearing or hearings pursuant to this section.  (2)Notwithstanding clause 2(j)(2) of rule XI of the Rules of the House of Representatives, upon recognition by the chair for such purpose under this paragraph during any hearing designated pursuant to paragraph (1), the chair and ranking minority member of the Permanent Select Committee shall be permitted to question witnesses for equal specified periods of longer than five minutes, as determined by the chair. The time available for each period of questioning under this paragraph shall be equal for the chair and the ranking minority member. The chair may confer recognition for multiple periods of such questioning, but each period of questioning shall not exceed 90 minutes in the aggregate. Only the chair and ranking minority member, or a Permanent Select Committee employee if yielded to by the chair or ranking minority member, may question witnesses during such periods of questioning. At the conclusion of questioning pursuant to this paragraph, the committee shall proceed with questioning under the five-minute rule pursuant to clause 2(j)(2)(A) of rule XI.  
(3)To allow for full evaluation of minority witness requests, the ranking minority member may submit to the chair, in writing, any requests for witness testimony relevant to the investigation described in the first section of this resolution within 72 hours after notice is given for the first hearing designated pursuant to paragraph (1). Any such request shall be accompanied by a detailed written justification of the relevance of the testimony of each requested witness to the investigation described in the first section of this resolution.  (4) (A)The ranking minority member of the Permanent Select Committee is authorized, with the concurrence of the chair, to require, as deemed necessary to the investigation— 
(i)by subpoena or otherwise— (I)the attendance and testimony of any person (including at a taking of a deposition); and  
(II)the production of books, records, correspondence, memoranda, papers, and documents; and  (ii)by interrogatory, the furnishing of information.  
(B)In the case that the chair declines to concur in a proposed action of the ranking minority member pursuant to subparagraph (A), the ranking minority member shall have the right to refer to the committee for decision the question whether such authority shall be so exercised and the chair shall convene the committee promptly to render that decision, subject to the notice procedures for a committee meeting under clause 2(g)(3)(A) and (B) of rule XI.  (C)Subpoenas and interrogatories so authorized may be signed by the ranking minority member, and may be served by any person designated by the ranking minority member.  
(5)The chair is authorized to make publicly available in electronic form the transcripts of depositions conducted by the Permanent Select Committee in furtherance of the investigation described in the first section of this resolution, with appropriate redactions for classified and other sensitive information.  (6)The Permanent Select Committee is directed to issue a report setting forth its findings and any recommendations and appending any information and materials the Permanent Select Committee may deem appropriate with respect to the investigation described in the first section of this resolution. The chair shall transmit such report and appendices, along with any supplemental, minority, additional, or dissenting views filed pursuant to clause 2(l) of rule XI, to the Committee on the Judiciary and make such report publicly available in electronic form, with appropriate redactions to protect classified and other sensitive information. The report required by this paragraph shall be prepared in consultation with the chairs of the Committee on Foreign Affairs and the Committee on Oversight and Reform.  
3.Transmission of additional materialsThe chair of the Permanent Select Committee or the chair of any other committee having custody of records or other materials relating to the inquiry referenced in the first section of this resolution is authorized, in consultation with the ranking minority member, to transfer such records or materials to the Committee on the Judiciary.  4.Impeachment inquiry procedures in the Committee on the Judiciary (a)The House authorizes the Committee on the Judiciary to conduct proceedings relating to the impeachment inquiry referenced in the first section of this resolution pursuant to the procedures submitted for printing in the Congressional Record by the chair of the Committee on Rules, including such procedures as to allow for the participation of the President and his counsel.  
(b)The Committee on the Judiciary is authorized to promulgate additional procedures as it deems necessary for the fair and efficient conduct of committee hearings held pursuant to this resolution, provided that the additional procedures are not inconsistent with the procedures referenced in subsection (a), the Rules of the Committee, and the Rules of the House.  (c) (1)The ranking minority member of the Committee on the Judiciary is authorized, with the concurrence of the chair of the Committee on the Judiciary, to require, as deemed necessary to the investigation— 
(A)by subpoena or otherwise— (i)the attendance and testimony of any person (including at a taking of a deposition); and  
(ii)the production of books, records, correspondence, memoranda, papers, and documents; and  (B)by interrogatory, the furnishing of information.  
(2)In the case that the chair declines to concur in a proposed action of the ranking minority member pursuant to paragraph (1), the ranking minority member shall have the right to refer to the committee for decision the question whether such authority shall be so exercised and the chair shall convene the committee promptly to render that decision, subject to the notice procedures for a committee meeting under clause 2(g)(3)(A) and (B) of rule XI.  (3)Subpoenas and interrogatories so authorized may be signed by the ranking minority member, and may be served by any person designated by the ranking minority member.  
(d)The Committee on the Judiciary shall report to the House of Representatives such resolutions, articles of impeachment, or other recommendations as it deems proper.   Cheryl L. Johnson,Clerk. 